DETAILED ACTION
Status of Claims
	Claims 1-11, 13 and 41-46 are pending.
	Claims 12 and 14-40 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with MengMeng Anne Fahrni on 9 April 2021.

The application has been amended as follows: 

Please cancel claims 32-40. 

Please amend claim 1 as follows:
Claim 1, page 2, line 17. the conductive outer surface of the tooling mandrel, to form [[a]] the metal target part –

Please amend claim 1 as follows:
Claim 1, page 3, line 5. allow it to return to the locked-in 

Please re-write claim 42 as follows:
Claim 42. The method of claim 1, wherein said metal target part is a part 

Please re-write claim 43 as follows:
Claim 43. The method of claim 1, wherein said metal target part is an part 



Please re-write claim 44 as follows:
Claim 44. The method of claim 1, wherein said metal target part is a part 

Please amend claim 45 as follows:
Claim 45, line 1. The method of claim 1, wherein said metal target part 

Please re-write claim 46 as follows:
Claim 46. The method of claim 1, wherein said metal target part geometry includes 

Allowable Subject Matter
Claims 1-11, 13 and 41-46 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art or any combination of the prior art does not disclose or render obvious the combination of claim limitations of claim 1.  In particular, the prior art does not disclose a method for fabricating a metal target part using a reconfigurable shape memory polymer comprising providing a rigid 
The closest prior art includes the teachings of Sakitani (JP 02-185991) which is described in the Office action dated 13 July 2020.  Briefly, Sakitani discloses using a shape memory polymer to form a mandrel and subsequently electroforms a bellow.  Sakitani fails to disclose cooling the separated tooling mandrel to allow it to return to the locked-in geometry to be reused.  Sakitani (JP 04-080389) discloses a method using a shape memory resin (13, 13a) and a cooling step to separate the shape memory resin from a mold (10), however, the cooling step of Sakitani occurs prior to electroforming.  Sakitani discloses removal of the shape memory resin after electroforming without maintaining a geometry (i.e. the shape memory resin is dissolved) (abstract).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795